Citation Nr: 1403066	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Alzheimer's disease with dementia and an associated movement disorder, to include Parkinson's syndrome and Parkinson's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  Parkinson disease has not been present during the pendency of the appeal.

2.  The Veteran was not exposed to herbicides during his active service. 

3.  Neither Alzheimer's disease, a movement disorder, nor Parkinson's syndrome was present until more than one year following the Veteran's discharge from service and none of the disorders is etiologically related to service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for Alzheimer's disease with dementia and an associated movement disorder, to include Parkinson's syndrome and Parkinson's disease are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided sufficient notice in letters mailed in February and July 2011, prior to the initial adjudication of the claim.  Although he was not provided notice with respect to the disability-rating or effective-date elements of the claim, the failure to provide such notice was harmless in view of the Board's determination that service connection is not warranted for the claimed disability. 

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records, relevant service department records, Social Security Administration (SSA) records, and private medical records have been obtained.  While a VA medical opinion was not obtained in this case, the sole basis of the Veteran's claim is that the disability at issue was caused by his exposure to Agent Orange while serving in Korea.  As explained below the Board has determined that he was not exposed to Agent Orange during service.  Therefore, the medical evidence of record is sufficient and no medical opinion addressing whether the disability is related to the Veteran's exposure to herbicides in service is required.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system or paralysis agitans (Parkinson's disease) to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to show that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Presumptive service connection on the basis of herbicide exposure is authorized for specified diseases.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The record reflects and the Veteran does not dispute that the claimed disability was not present in service or until many years thereafter.  Similarly, there is no contention by the Veteran or indication in the evidence that the claimed disability is etiologically related to any incident of service other than the claimed exposure to herbicides.

With respect to the alleged herbicide exposure, the Board notes that service records show that the Veteran served in Korea from September 9, 1971, to September 10, 1972.  Since he did not arrive in Korea until after August 31, 1971, there is no presumption of exposure.  The Department of Defense has informed VA that herbicides were used in Korea along the DMZ only from April 1968 to July 1969.  While the Veteran might sincerely believe that he was exposed to herbicides during his service in Korea, such belief is based upon his recollection of events occurring more than 30 years prior to the filing of his claim.  He has provided no corroborating evidence indicating that herbicides were used in Korea during the period when he served there.  In the Board's opinion, the information provided by the Department of the Defense indicating that herbicides were not used in Korea after July 1969 is clearly more probative than the Veteran's statements concerning his exposure.  

Moreover, with respect to the contention that residuals of the herbicides used in Korea were still in the ground while he was in Korea, the Board similarly notes that the Veteran has not submitted any corroborating evidence of this or shown that he possesses the expertise to provide a competent opinion concerning this matter.  He has referred to the need to evacuate Times Beach because of residual dioxin in the soil of Times Beach but he has not submitted any evidence suggesting that the circumstances in Korea and Times Beach were similar.   

Accordingly, the Board must conclude that the Veteran was not exposed to herbicides in service and that his claim must fail.  In reaching this decision the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for Alzheimer's disease with dementia and an associated movement disorder, to include Parkinson's syndrome and Parkinson's disease, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


